United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.I., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1823
Issued: March 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 2, 2011 appellant filed a timely appeal from a February 28, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Because more than 180 days elapsed between the most recent merit decision of
April 26, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 4, 2010 appellant, then a 51-year-old assistant director of field operations and
mission support, filed a traumatic injury claim alleging that on March 1, 2010 he contracted
methicillin-resistant staphylococcus aureus (MRSA) while using a treadmill in the governmentprovided gym.
On March 19, 2010 OWCP received treatment reports and diagnostic testing from West
Jefferson Medical Center regarding appellant’s treatment for cellulitis. The history of the injury
listed in a March 2, 2010 consultation report noted that appellant performed recent outdoor tasks
when “he may or may not have rubbed up against a (sic) some bushes or weeds” and denied any
breakage of the skin or puncture wounds. A discharge sheet noted that appellant was admitted
on March 2, 2010 for treatment of right arm cellulitis and released on March 5, 2010. He
attributed the condition to an abrasion he sustained at a health club.
By correspondence dated March 19, 2010, OWCP advised appellant that the evidence of
record was insufficient to support his claim. Appellant was asked to submit additional medical
and factual evidence to support his claim and given 30 days to provide the requested information.
Appellant subsequently submitted reports dated March 7 and 17, 2010 from
Dr. Thomas P. Melancon, a treating Board-certified internist, who diagnosed cellulitis as a result
of appellant’s arm swelling up after sustaining an abrasion while using a treadmill at the
employing establishment. Dr. Melancon checked “yes” to a form question of whether the
condition was employment related.
By decision dated April 26, 2010, OWCP denied appellant’s claim. It found the medical
evidence insufficient to establish a causal relationship between the cellulitis condition and his
employment.
On February 14, 2011 appellant requested reconsideration and resubmitted medical and
factual evidence. In a July 27, 2007 report, Dr. Melancon noted that appellant sustained an
abrasion on March 1, 2010 while walking on an employing establishment owned treadmill. He
attributed appellant’s MRSA to the abrasion as this type of medical emergency normally
occurred within 24 hours. Dr. Melancon found it very unlikely that the infection had been
contracted from appellant working in his yard on February 28, 2010.
By decision dated February 28, 2011, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
2

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.

2

considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
The only decision before the Board on this appeal is the February 28, 2011 nonmerit
decision denying appellant’s application for reconsideration of OWCP’s April 26, 2010 decision
that denied his cellulitis claim. The issue on appeal is whether appellant’s February 14, 2011
reconsideration request met any of the conditions of 20 C.F.R. § 10.606(b)(2), requiring OWCP
to reopen the case for further review of the merits as to whether he has established that his
infection was causally related to his employment. Appellant’s February 14, 2011 request for
reconsideration did not allege nor demonstrate that OWCP erroneously applied or interpreted a
specific point of law. The only new evidence submitted by appellant is a July 27, 2010 report
from Dr. Melancon, who attributed appellant’s cellulitis to an abrasion he sustained on the
treadmill. However, this report is essentially duplicative to his March 7 and 17, 2010 reports,
which were previously reviewed by OWCP. As Dr. Melancon’s report is repetitious of his
earlier reports, the Board finds that it is insufficient to reopen appellant’s claim for further merit
review.6 The record contains no additional medical evidence submitted on reconsideration.
The Board finds that appellant did not submit arguments or evidence showing that
OWCP erroneously applied or interpreted a specific point of law; advanced a relevant legal
argument not previously considered; or constituted relevant and pertinent new evidence not
previously considered by OWCP. Appellant did not meet any of the regulatory requirements and
OWCP properly declined to reopen his claim for further merit review.7
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
4

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).
5

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
6

Eugene F. Butler, 36 ECAB 393 (1984).

7

A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630
(2006) (when an application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), OWCP will deny the application for reconsideration without reopening the case for a
review on the merits).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 28, 2011 is affirmed.
Issued: March 19, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

